Name: 87/27/EEC: Commission Decision of 10 December 1986 approving an addendum to the programme relating to the fodder drying sector submitted by the French Government pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  Europe
 Date Published: 1987-01-16

 Avis juridique important|31987D002787/27/EEC: Commission Decision of 10 December 1986 approving an addendum to the programme relating to the fodder drying sector submitted by the French Government pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) Official Journal L 014 , 16/01/1987 P. 0056 - 0056*****COMMISSION DECISION of 10 December 1986 approving an addendum to the programme relating to the fodder drying sector submitted by the French Government pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) (87/27/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 2224/86 (2), and in particular Article 5 thereof, Whereas on 31 January 1986 the French Government forwarded an addendum to the programme approved by the Commission Decision 81/1024/EEC (3) relating to the fodder drying sector and on 28 August 1986 supplied supplementary information; Whereas the addendum to the programme concerns the modernization and rationalization of facilities for harvesting, pre-wilting, transport, drying, storage and market preparation liable to preserve the high nutrition value of dehydrated fodder while reducing production costs, so as to make the sector more competitive and add value to its output; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the application cannot be extended to protein concentrate obtained from lucerne juice, which is not included in Annex II. Whereas under the terms of the second paragraph of Article 5 of the abovementioned Regulation the product concerned, the structural situation of the regions concerned and the conditions of competition enable aid from the Fund to be extended to specialized equipment for harvesting lucerne; Whereas the addendum contains enough of the details specified in Article 3 of Regulation (EEC) No 355/77 to show that the objectives of Article 1 of the said Regulation can be attained in the fodder drying sector in France; whereas the time laid down for implementing the addendum does not exceed the period specified in Article 3 (1) (g) of the said Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The addendum to the programme relating to the fodder drying sector, notified on 31 January 1986 and supplemented on 28 August 1986 by the French Government in accordance with Regulation (EEC) No 355/77, is hereby approved, including the investments relating to harvesting equipment as referred to in Article 6 of that Regulation in respect of lucerne, with the exception of investment related to protein concentrate obtained from lucerne juice, which is not included in Annex II. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 10 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 194, 17. 7. 1986, p. 4. (3) OJ No L 367, 23. 12. 1984, p. 42.